DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2022 has been entered.
 	Claim 1 is currently amended. Claims 1-4 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Japanese Patent Publication No. 2016/100060, hereinafter Yamaji. (The equivalent U.S. Pre-Grant Publication No. 2018/0331358 is used in lieu of a formal translation of Yamaji.
Regarding claim 1, Yamaji teaches a positive active material for a non-aqueous electrolyte secondary battery (abstract, paragraph [0094]).  The positive active material is a powder. The powder is a lithium-nickel-cobalt-zinc composite oxide (abstract). 
The lithium-nickel-cobalt-zinc composite oxide has the general formula LiwNi1-x-y-zCoxZnyMzO2, with 0.95 ≤ w ≤ 1.10, 0.05 ≤ x ≤ 0.3, 0.005 ≤ y ≤ 0.08 and 0 ≤ z ≤ 0.3 (abstract). 
In a specific example, Yamaji teaches the compound Li1.02Ni0.83Co0.16Zn0.01
O2 (Table 1, Example 1). This compound satisfies the instantly claimed molar ratios with M being Zn. Using the atomic masses of the constituent elements, it can be computed that Zn is present at 0.67% by mass in this compound.
	Yamaji teaches that zinc is solid-solved on the surface of particles within the powder and is unevenly distributed (paragraphs [0031, 0032] and figure 1). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Japanese Patent Publication No. 2016/100060, hereinafter Yamaji as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2015/0194662, hereinafter Yang.
Regarding claim 2, Yamaji does not report on the pH of the material.
Yang teaches an analogous composite oxide with a pH of less than 11.35 (paragraph [0055]). Yang teaches process steps which result in such a pH which is an indicator of the sufficient removal of surface impurities, which allow the material to not undergo gelation during the forming a slurry when preparing the cathode electrode (paragraphs [0055, 0057]). Yang’s pH measurement is conducted in a suspension of the active material at 11 mass% in water (paragraph [0090]). Performing the concentration conversion indicates that Yang’s range of permissible pH values at a 5 mass% dispersion would be less than or equal to approximately 11.0.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that Yamaji’s material has a pH value of less than 11.0 for the purpose of preventing gelation of the material in a slurry when forming the cathode electrode.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0194662, hereinafter Yang.
Regarding claim 1, Yang teaches a positive active material for a non-aqueous electrolyte secondary battery (abstract, paragraph [0094]).  The positive active material is a powder. The powder has a core, which is a lithium-nickel-cobalt-aluminum oxide (abstract). The core is coated with a zinc compound (paragraphs [0015, 0044]).
1-x-yCoxAlyO2 (abstract). 
In specific examples, Yang teaches the compounds LiNi0.9Co0.05Al0.05O2, LiNi0.8Co0.15Al0.05O2, LiNi0.7Co0.2Al0.1O2 (paragraphs [0064-0066]). Each of these compounds satisfies the instantly claimed composition of the powder with M being Al. 
Yang teaches that the coating with a zinc compound involves the steps of coating the core with a Zn salt solution and annealing at a temperature in the range 200°C to 700°C for a time in the range 1 hr to 50 hr (paragraphs [0049, 0050]).
The instant Specification describes the solvation of Zn as being achieved in an analogous manner – a heat treatment (annealing) at a temperature in the range 170°C to 700°C for a time in the range 1 hr to 10 hr (p. 16, lines 9-28). 
It is thus expected that Yang’s process results in the formation of a “zinc-solved” region on the surface of the powder. The similarity of the process further suggests that the “zinc-solved” region would likewise be unevenly distributed.
Prior to annealing, the Zn salt is added to the core material at a concentration by mass in the range 0.1-15% (paragraph [0043]). It is thus expected that the zinc content in the composite oxide overlaps the instantly claimed range of 0.01-1.5% by mass.
Yang’s optimum ranges for the content of Zn in the composite oxide overlaps the instant application's optimum range of 0.01-1.5% by mass.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Yang discloses the claimed invention except for the exact optimum ranges for the content of Zn in the composite oxide in the instant application.  It would In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Yang teaches that the pH of suspension of the active material is less than or equal to 11.35 (paragraph [0055]). 
Yang teaches that the pH is measured by forming a dispersion of 5 g of the powder in 45 mL of distilled water (paragraph [0090]). This corresponds to about 11 mass%. 
Performing the concentration conversion indicates that Yang’s range of permissible pH values at a 5 mass% dispersion would be less than or equal to approximately 11.
Regarding claim 3, Yang’s annealing temperature and duration overlap the instantly disclosed preferred annealing temperature and duration, it is thus expected that Yang’s material would have a zinc solid-solved region with the instantly claimed thickness.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Yamaji reference and the previously presented Yang reference have been provided, as recited above, to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724